Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Ogasahara (US Pub. No. 2016/0183211) teaches an apparatus, shown on Fig. 1, comprising: 
a receiver circuit (shown on Fig. 1) operable to receive a modulated optical signal and provide digital samples based on the modulated optical signal (see paragraph [0046]; “The optical phase modulation scheme is a scheme for data modulation imposed on the phase of transmitted laser light, not on the optical intensity of transmitted laser light as in the optical intensity modulation scheme”); and processor circuitry (104) (see paragraph [0048]:”…converted from analog signals into digital signals through AD converters (ADCs; Analog-to-Digital Converters)… The digital signals generated by the ADCs 103-1 to 103-4 undergo demodulation through a digital signal processing unit…”). 
	Tanimura et al (US Pub. No. 2013/0302031) teaches optical transmission system comprising non-linear response filter (see Fig. 16 and paragraph [0136]; “…non-linear response filters 91-1 through 91-m and 92-1 through 92-m…”).
However, none of the prior art cited alone or in combination provides the motivation to teach: 
processor circuitry operable to: 
determine estimated positions of framer indices in the data frames, the data frames including framer symbols indicative of positions of frame headers in the data frames; 
identify, using a non-linear filter, a subset of estimated positions of the determined estimated positions of the framer indices that are greater than a threshold distance away from a median index position of the determined estimated positions of the framer indices; 
generate a second subset of estimated positions by removing the subset of estimated positions from the determined estimated positions across the data frames; and 
determine an estimated framer index position of the data frames by determining an average position of the second subset of estimated positions.

Regarding claim 8, Ogasahara (US Pub. No. 2016/0183211) teaches an apparatus, shown on Fig. 1, comprising: 
a receiver (Fig. 1) operable to receive an optical signal including frames of data symbols, the receiver comprising: 
a local oscillator laser (100) operable to supply a local oscillator signal; 
an optical hybrid circuit (101) operable to receive polarization components of the optical signal and the local oscillator signal, and to supply mixing products; 
a photodiode circuit (102-1 to 102-4) operable to receive the mixing products and output an electrical signal based on the optical signal; and 
processor circuitry (104) ) (see paragraph [0048]:”…converted from analog signals into digital signals through AD converters (ADCs; Analog-to-Digital Converters)… The digital signals generated by the ADCs 103-1 to 103-4 undergo demodulation through a digital signal processing unit…”). 
	Tanimura et al (US Pub. No. 2013/0302031) teaches optical transmission system comprising non-linear response filter (see Fig. 16 and paragraph [0136]; “…non-linear response filters 91-1 through 91-m and 92-1 through 92-m…”).
However, none of the prior art cited alone or in combination provides the motivation to teach:
processor circuitry operable to:
determine estimated positions of framer indices in the frames of data symbols; 
identify, using a non-linear filter, a subset of estimated positions of the determined estimated positions of the framer indices that are greater than a threshold distance away from a median index position of the determined estimated positions of the framer indices; 
generate a second subset of estimated positions by removing the subset of estimated positions from the determined estimated positions across the frames of data symbols; and
determine an estimated framer index position of the frames of data symbols by determining an average position of the second subset of estimated positions. 

Regarding claim 14, Ogasahara (US Pub. No. 2016/0183211) teaches a receiver, shown on Fig. 1, comprising: 
receiver circuitry operable to receive frames and provide digital samples of the frames, each of the frames comprising a frame header having framer symbols and payload data having payload symbols (see paragraph [0046]; “The optical phase modulation scheme is a scheme for data modulation imposed on the phase of transmitted laser light, not on the optical intensity of transmitted laser light as in the optical intensity modulation scheme”); and 
processor circuitry coupled to the receiver circuit and operable to: obtain the digitized samples of the frames from the receiver circuit (see paragraph [0048]:”…converted from analog signals into digital signals through AD converters (ADCs; Analog-to-Digital Converters)… The digital signals generated by the ADCs 103-1 to 103-4 undergo demodulation through a digital signal processing unit…”).
Wang et al (US Pub. No. 2014/0161115) teaches receiver circuitry operable to receive frames and provide digital samples of the frames, each of the frames comprising a frame header having framer symbols and payload data having payload symbols (see paragraph [0037]; “…a scrambling synchronization unit, configured to retrieve first status information from frame header information of a first data frame, acquire, according to the first status information, a first identification sequence corresponding to the first status information, adjust, according to the first identification sequence, a procedure of generating a pseudo-random sequence, so as to generate a PRBS corresponding to data frame data to be descrambled, retrieve M pieces of second status information from frame header information of M data frames subsequent to the first data frame…”).
Tanimura et al (US Pub. No. 2013/0302031) teaches optical transmission system comprising non-linear response filter (see Fig. 16 and paragraph [0136]; “…non-linear response filters 91-1 through 91-m and 92-1 through 92-m…”).
However, none of the prior art cited alone or in combination provides the motivation to teach:
for each frame: 
deinterleave a portion of the frame to separate a first set of symbols from a second set of symbols included in the frame; 
generate a third set of symbols by mixing the first set of symbols with a fourth set of symbols; 
determine a cross correlation of the third set of symbols and the second set of symbols; and 
determine an estimated position of the frame header by identifying a peak value associated with the cross correlation of the third set of symbols and the second set of symbols;
for a plurality of the frames obtained from the receiver circuit: 
identify, using a non-linear filter, a subset of estimated positions of the frame headers that are greater than a threshold distance away from a median index position of the determined estimated positions of the frame headers; 
generate a second subset of estimated positions by removing the subset of estimated positions from the determined estimated positions for the frames; and 
determine an estimated position of the frame headers by determining an average position of the frame headers in the second subset of estimated positions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Johnson et al (US Pub. No. 2017/0163406) is cited to show OFDM frame synchronization for coherent and direct detection in an optical fiber telecommunication system.
Horikoshi et al (US Pub. No. 2019/0273560) is cited to show optical communication system transmitting pseudo-random signal (see paragraph [0051]).
Suvakovic (US Pub. No. 2012/0114334) is cited to show optical communication system between OLT and ONT transmitting upstream frame synchronization.
Lautenschläger (US Patent No. 7,340,022) is cited to show optical communication system transmitting bit synchronization sequence.
Wheatley (US Pub. No. 2002/0075979) is cited to show frame synchronization in data communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637